Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/22 and 06/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 07/11/22, with respect to the prior-art and 101 rejections have been fully considered and are persuasive.  In view of the new amended claims, claims 17-35 are in condition for allowance. 

4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a subject area detection unit”, “a display control unit”, “a display unit”, “an area setting unit”, “a codec processing unit”, in claims 17, 19-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a subject area detection unit”, “a display control unit”, “a display unit”, “an area setting unit”, “a codec processing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a subject area detection unit”, “a display control unit”, “a display unit”, “an area setting unit”, “a codec processing unit”, coupled with functional language “configured to detect”, “configured to control”, “configured to display”, “configured to receive”, “configured to encode and decode”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 and 19-27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of  “a subject area detection unit”, “a display control unit”, a display unit”, “an area setting unit”, “a codec processing unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 10-14 and their corresponding descriptions in the specification (Paragraphs 0070, 0223; Figures 10-14 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


5.) Allowable Subject Matter
Claims 17-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
memory configured to: 
store, when the memory receives an image from an imaging unit, the image from the group consisting of a moving image and a still image, 
a display control unit configured to: 
control, before the subject area detection unit detects the subject area, a display unit to display the image on a display screen, 
control, when the subject area detection unit detects the subject area, the display unit to superimpose a preliminary-notice frame on the display screen so that the preliminary-notice frame surrounds the subject area on the display screen, and 
control, when the display control unit replaces the preliminary-notice frame with a specific part frame, the display unit to superimpose the specific part frame on the display screen so that the specific part frame surrounds the specific part on the display screen.”

Dependent Claims 18-27 are also allowed due to their dependence on allowed independent claim 17. 

With regard to independent Claim 28, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging method comprising: 
storing, by memory when the memory receives an image from an imaging unit, the image from the group consisting of a moving image and a still image;  
controlling, by a display control unit before the subject area detection unit detects the subject area, a display unit to display the image on a display screen; 
controlling, by the display control unit when the subject area detection unit detects the subject area, the display unit to superimpose a preliminary-notice frame on the display screen so that the preliminary-notice frame surrounds the subject area on the display screen; and 
controlling, by the display control unit when the display control unit replaces the preliminary-notice frame with a specific part frame, the display unit to superimpose the specific part frame on the display screen so that the specific part frame surrounds the specific part on the display screen.”

Dependent Claims 29-35 are also allowed due to their dependence on allowed independent claim 28. 

The following are the closest prior-art of record:

Suzuki et al. (US Pub No.: 2018/0348470A1) disclose an imaging apparatus that includes: an imaging unit; an image clipping unit configured to clip a predetermined area from each of images; an analyzing unit configured to analyze the sequentially clipped predetermined areas and generate an analysis result indicating an identified subject; an autofocus (AF) target determination unit configured to determine an AF target in the images based on the analysis result; an AF mode determination unit configured to select and determine an optimal AF mode based on the analysis result and a determination result; a touch panel; an input detection unit; and an imaging control unit configured to repeat control of moving a position of the predetermined area, causing the analyzing unit to analyze the predetermined area of a latest image, causing the AF target determination unit to determine the AF target, and causing the AF mode determination unit to select and determine the optimal AF mode.

Yokozeki et al. (US Pub No.: 2016/0295100A1) disclose a focus detection apparatus includes an image pickup unit configured to perform photoelectric conversion on a luminous flux having passed through an imaging optical system, a focus detection unit configured to detect a focusing state based on a signal generated by the image pickup unit, a setting unit configured to set a first region within an image generated by the image pickup unit, a display controller configured to control such that an index representing the focusing state detected by the focus detection unit within the first region can be superimposed on the image, and an obtaining unit configured to obtain information regarding a predetermined subject in the image. In this case, the setting unit sets a position of the first region based on information regarding at least one of a position, a size, and a direction of the predetermined subject in the image.

Downing et al. (US Pub No.: 2015/0228067A1) disclose a digital image that is automatically cropped to fit within a desired frame. The cropping is based on one or more of two identified portions of the image. One of the portions is an all-subjects portion that includes all the identified subjects of a particular type in the image. The other portion is an attention portion that identifies an intended focus of the image. An attempt to crop the image to include both of these portions is made, and if unsuccessful then an attempt to crop the image to include at least the all-subjects portion is made. If neither of these attempts is successful, then the image is cropped to include one or more, but less than all, of the identified subjects of the particular type in the image. An  image can be automatically cropped and it is assumed that if three faces are identified, they are shown by solid-line rectangles. An all-subjects portion is also identified and is shown by dashed-line rectangle.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697